Title: To James Madison from William Pinkney, 30 November 1807
From: Pinkney, William
To: Madison, James



Sir.
London. Novr. 30th. 1807.

I have the Honor to enclose an English Newspaper containing a Copy of the additional orders of Council, published in Saturday’s Gazette, supplementary to those already transmitted.
The Attempt which I suggested in my Letter of the 23d. would probably be made, by some of the Merchants trading to The United States, towards the Modification of the Orders of the 11th., has been made & has failed. I believe that the Attempt will be repeated in a different Form but with the same View.  That too will fail.  I send herewith a packet of Newspapers & Pamphlets.  I have the Honor to be with the highest Respect and Consideration Sir, your most Ob. Humble Sert.

Wm: Pinkney

